

THIRD AMENDMENT TO
LIMITED PARTNERSHIP AGREEMENT OF
PARKWAY PROPERTIES OFFICE FUND II, L.P.
THIS THIRD AMENDMENT TO LIMITED PARTNERSHIP AGREEMENT OF PARKWAY PROPERTIES
OFFICE FUND II, L.P. (the “Partnership”), a Delaware limited partnership
(“Amendment”) is made as of August 8, 2013 by and among, PPOF II, LLC, a
Delaware limited liability company, as the sole general partner of the
Partnership (the “General Partner”), Parkway Properties LP, a Delaware limited
partnership (“PPLP”), and Teacher Retirement System of Texas, a public pension
fund and public entity of the State of Texas (“TRST” and together with PPLP, the
“Limited Partners”). The General Partner and the Limited Partners are
hereinafter sometimes referred to collectively as the “Partners”.


WHEREAS, the Partners executed that certain Limited Partnership Agreement of
Parkway Properties Office Fund, L.P., dated as of May 14, 2008, as amended by
that certain First Amendment dated April 10, 2011 and that certain Second
Amendment dated August 8, 2012 (collectively, the “Partnership Agreement”).


WHEREAS, the Partnership intends to acquire through an Investment Vehicle
certain unimproved real property known as the Parcel H-1 located within the
Hayden Ferry development in City of Tempe, Maricopa County, Arizona, and more
fully described on Exhibit A attached hererto (“H-1 Parcel”), pursuant to the
terms of that certain Agreement of Sale and Purchase dated as of April 30, 2013,
as amended by that First Amendment to Agreement of Sale and Purchase dated as of
July 25, 2013 (“H-1 Parcel Acquisition”)


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.Capitalized Terms. All capitalized terms used herein but not defined herein
shall have the meaning given to such terms in the Partnership Agreement. The
following capitalized terms shall have the following meanings:


2.Investment. The defined term “Investment”, “Investment Period” and “Investment
Guidelines” shall be expanded solely for the purpose of authorizing the H-1
Parcel Acquisition.


3.H-1 Parcel Development. Following the H-1 Parcel Acquisition none of the
General Partner, the Partnership or any of their Affiliates will take, or permit
to be taken, any action to develop, pledge or otherwise encumber the H-1 Parcel
in any manner without the unanimous written consent of all Partners.


4.Exhibit E. Exhibit E of the Partnership Agreement is hereby deleted and shall
be replaced in its entirety with Exhibit E attached hereto.


5.Exhibit F. Exhibit F of the Partnership Agreement is hereby deleted and shall
be replaced in its entirety with Exhibit F attached hereto.


6.No Other Amendments. In all other respects the Partnership Agreement shall
remain in full force and effect as executed by the Partners. Except as expressly
stated in this Amendment, all other terms and provisions of the Partnership
Agreement shall apply to the H1 Parcel Investment. In the event of a conflict in
the terms and provisions of this Amendment and the Partnership Agreement, the
terms and provisions of this Amendment shall govern.


7.Facsimile/PDF Signatures. In order to expedite the execution of this
Amendment, telecopied or PDF signatures may be used in place of original
signatures on this Amendment. Partners intend to be bound by the signatures on
the telecopied or PDF document, are aware that the other party will rely on such
signatures, and hereby waive any defenses to the enforcement of the terms of
this Amendment based on the form of signature.


8.Counterparts. This Amendment may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.


Signatures to follow on next page


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


GENERAL PARTNER:
PPOF II, LLC, a Delaware limited liability company


By: /s/ David_R.O’Reilly
Name: David R. O’Reilly
Title: Executive Vice President, Chief Financial Officer and Chief Investment
Officer


By: /s/ Jeremy R. Dorsett 
Name: Jeremy R. Dorsett
Title: Executive Vice President and General Counsel




PARKWAY:
PARKWAY PROPERTIES LP, a Delaware limited partnership


By: Parkway Properties General Partners, Inc., a Delaware corporation, its sole
general partner


By: /s/ David_R.O’Reilly
Name: David R. O’Reilly
Title: Executive Vice President, Chief Financial Officer and Chief Investment
Officer


By: /s/ Jeremy R. Dorsett 
Name: Jeremy R. Dorsett
Title: Executive Vice President and General Counsel




TRST:
TEACHER RETIREMENT SYSTEM OF TEXAS, a public pension fund and public entity of
the State of Texas


By: /s/ Eric L. Lang
Name: Eric L. Lang
Title: Managing Director







EXHIBIT A
LEGAL DESCRIPTION OF PARCEL H-1
A parcel of land situated in a portion of the Northwest quarter of Section 15,
Township 1 North, Range 4 East of the Gila and Salt River Base and Meridian,
Maricopa County, Arizona, more particularly described as follows:
COMMENCING at a 5/8 inch rebar found at the center of said Section 15, from
which a brass cap located at the West quarter corner of said Section 15 bears
South 89 degrees 03 minutes 17 seconds West (basis of bearing), a distance of
2,629.81 feet;
Thence North 00 degrees 11 minutes 29 seconds East, along the East line of said
Northwest quarter, a distance of 863.51 feet to the South line of the Flood
Control Maintenance Easement recorded in Book 365 of Maps, page 34, Maricopa
County Records;
Thence continuing along said South line, North 80 degrees 25 minutes 33 seconds
West a distance of 83.34 feet; Thence continuing along said South line, North 80
degrees 43 minutes 37 seconds West, a distance of 200.82 feet; Thence continuing
along said South line, North 84 degrees 54 minutes 20 seconds West, a distance
of 198.57 feet;
Thence continuing along said South line, North 89 degrees 13 minutes 38 seconds
West a distance of 119.14 feet to the Northeast corner of the property described
on the plat of EDGE WATER AT HAYDEN FERRY LAKESIDE, as recorded in Book 701 of
Maps, page 37, Maricopa County, Records;
Thence South 01 degrees 16 minutes 33 seconds West, a distance of 219.96 feet to
the Southeast corner of said EDGE WATER AT HAYDEN FERRY LAKESIDE, being the
Point of Beginning;
Thence continuing South 01 degrees 16 minutes 33 seconds West, a distance of
165.53 feet to a point on the arc of a non-tangent curve concave to the South, a
radial line of said curve through said point having a bearing of North 09
degrees 21 minutes 23 seconds West;
Thence Westerly along the arc of said curve, to the left, having a radius of
811.00 feet, with a chord of South 76 degrees 39 minutes 26 seconds West, 112.81
feet, and a central angle of 07 degrees 58 minutes 34 seconds, for an arc
distance of 112.90 feet to a point on a non-tangent line, said point being the
Southeast corner of the property described on the plat of HAYDEN FERRY LAKESIDE
WEST, as recorded in Book 703 of Maps, page 2, Maricopa County, Records;
Thence North 17 degrees 20 minutes 12 seconds West, along the boundary of said
HAYDEN FERRY LAKESIDE WEST, a distance of 22.00 feet to a point on the arc of a
non-tangent curve concave to the South, a radial line of said curve through said
point having a bearing of North 17 degrees 19 minutes 57 seconds West;
Thence Westerly along the boundary of said HAYDEN FERRY LAKESIDE WEST, along the
arc of said curve, to the left, having a radius of 833.00 feet, with a chord of
South 71 degrees 54 minutes 39 seconds West, 22.00 feet, and a central angle of
01 degrees 30 minutes 48 seconds for an arc distance of 22.00 feet to a
non-tangent line;
Thence North 74 degrees 58 minutes 05 seconds West, along the boundary of said
HAYDEN FERRY WEST, a distance of 25.87 feet to a point on the arc of a
non-tangent curve concave to the Southwest, a radial line of said curve through
said point having a bearing of North 72 degrees 35 minutes 31 seconds East;


Thence Northwesterly along the boundary of said HAYDEN FERRY LAKESIDE WEST,
along the arc of said curve, to the left, having a radius of 270.86 feet, with a
chord of North 26 degrees 32 minutes 42 seconds West, 86.02 feet, and a central
angle of 18 degrees 16 minutes 26 seconds for an arc distance of 86.39 feet to a
point on the arc of a non-tangent curve concave to the East, a radial line of
said curve through said point having a bearing of South 56 degrees 22 minutes 29
seconds West; Thence Northerly along the boundary of said HAYDEN FERRY LAKESIDE
WEST, along the arc of said curve, to the right, having a radius of 134.02 feet,
with a chord of North 21 degrees 05 minutes 56 seconds West, 58.13 feet, and a
central angle of 25 degrees 03 minutes 10 seconds for an arc distance of 58.60
feet to a non-tangent line;
Thence North 83 degrees 00 minutes 20 seconds East, along the boundary of said
HAYDEN FERRY LAKESIDE WEST, a distance of 7.56 feet;
Thence North 07 degrees 04 minutes 07 seconds West, along the boundary of said
HAYDEN FERRY LAKESIDE WEST, a distance of 48.00 feet to the common corner of
said HAYDEN FERRY LAKESIDE WEST and said EDGE WATER AT HAYDEN FERRY LAKESIDE;
Thence South 87 degrees 46 minutes 11 seconds East, along the South line of said
EDGE WATER AT HAYDEN FERRY LAKESIDE, a distance of 91.47 feet;
Thence South 87 degrees 35 minutes 54 seconds East, along the South line of said
EDGE WATER AT HAYDEN FERRY LAKESIDE, a distance of 132.39 feet to the Point of
Beginning;
ALSO KNOWN AS:
Parcel H-1, of FINAL PLAT OF HAYDEN FERRY LAKESIDE EAST, according to Book 780
of Maps, Page 50 and Notice of Correction recorded in Document No. 2006-87924,
records of Maricopa County, Arizona.




EXHIBIT E
TRS Persons
8/6/2013


Board of Trustees
(Terms Expire August 31, 20xx)
R. David Kelly, Chairman (2017)
Robert P. Gauntt (2011)*
Philip Mullins (2011)*
Linus D. Wright (2011)*
Charlotte Renee Masters Clifton (2013)
Joe Colonnetta (2013)
Eric C. McDonald (2013)
Todd Barth (2015)
Christopher Moss (2015)
Nanette Sissney (2015)
T. Karen Charleston (2017)
Anita Palmer Smith (2017)

*Recently exited trustees.


Executive, Legal, Investment and Selected Staff
Albert, Mark
Collins, Cynthia
Hoffman, Katy
Merrill, Rebecca
Speer, Wayne
Albright, Jerry
Connelly, Shannon
Hogan, Marissa
Michels, Jamie
Stanley, Don
Albright, Thomas
Cosgrove, Patrick
Hook, Jon
Miller, T.A.
Stewart, Cherie
Alexandra, Cristina
Cox, David
Howard, Wm. Clarke
Moore, Scott
Talbert, Matthew
Aston, Jeremy
Courtney, Kendall
Hydak, Janis
Morgan, Amy
Tannehill, Joe
Auby, Jase
Cronin, Andrew
Jones, Betsey
Morgan, Kirsten
Telschow, Mark
Auth, Phillip
Cuclis, Kay
Jones, Tim
Morris, Jared
Thawley, Brad
Balachandran, Mohan
Daumerie, Jean-Benoit
Jordan, Bob
Nesuda, Maribel
Ting, Daniel
Ballard, Don
de Onís, Carolina
Junell, Dan
Newhall, Kelly
Toalson, Sharon
Barker, Pat
Deike, Sharon
Kleihege, Melissa
Nield, James
Van Ackeren, K J
Barrett, Amy
DeMichele, John
Klekman, Jonathan
Paolini, Anthony
Veal, David
Baum, Ashley
DeStefano, David
Krumnow, Terri
Pan, Christopher
Villalta, Courtney
Baumhover, Brian
Duran, Juan
Kurian, Roy
Peot, Stacey
Vogeli, Angela
Bell, Sylvia
Ellis, Carol
Lambert, Steven
Peterson, Steven
Vorce, Kristi
Bernstein, Stuart
Espinosa, Anna
Lang, Eric
Pia, Michael
Wade, Susan
Birdwell, Grant
Forssell, Barbara
Larson, Monica
Pope, Demetrius
Walker, Grant
Bounds, Ronnie
Freeman, Karoline
Lau, Lynn
Ramsower, Scott
Watkins, John
Bozzelli, Bernie
Fu, Jingshan
Lazorik, Michael
Randall, Neil
Wei, Timothy
Bray, Janet
Gealy, Susanne
Lee, Carol
Rangel, Hugo
Welch, Ken
Brock, Vaughn
Gilbert, Brad
Leith, Scot
Reid, Marshall
Wenzel, Jennifer
Cammack, Tom
Green, Don
Letcher, Sean
Ritter, John
West, Dale
Campbell, Richard
Gola, LeAnn
Lincoln, Kevin
Rochette, Craig
White, Susan K.
Cantu, Patricia
Gold, Dennis
Linn, Ralph
Rogers, Curt
Willmann, Ross
Carnes, Tina Marie
Gold, Solomon


Llano, Jaime
Ruiz, Babette
Wilson, Steven
Carter, Donald Lee
Gunnia, Dharam
Llano, Lourdes
Sakoulas, Stacy
Woodard, Barbara
Cassens, Mark
Guthrie, Brian
Lopez, Denise
Salazar, Marina
Woods Wiley, Marianne
Chai, Chi
Halstead, Matt
MacDonell, Allen
Scoggins, Corina
Wu, Jackson
Chang, Mary
Hall, Rich
Marsh, Gracie
Silapachai, Komson
Young, Vicki
Clark, Rachel
Harris, Britt
McCullough, Craig
Simpson, Jared
Zavaleta-Castillo, Irma
 
Hinkhouse, Joel
McGuire, Shayne
Smith, Rebecca
Zinn, Nathan







TRS Persons Continued
8/6/2013
Investment Contractors
Anderson, Lisa
Fields, Alana
Holman, Blake
Mathews, Ebi
Steinwedell, Patty
Becker, Roxy
Granger, Ryan
Kerr, Mary K
Rosi, Robin
Stewart, Mike
Croix, Nicholas
Gonsoulin, Scott
Leake, Jonathan
Rawls, Mike
Waclawsky, Paul
Curby-Lucier, Patrick
Gonzales, Nonique
Leitter, Mark
Schmidt, Kyle
Ware, Carter
Dunn, Courtney
Hansard, Carolyn
Macias, Melissa
Sewell, Scott
Wen, Sibei
Edwards, Jeff
Harding, Malorie
Mardin, Hasim
Simmons, Mike
Zerda, Patrick
Ferguson, Debbie
 
 
 
 



Investment Consultants and Advisors
Firm or Individual’s Name
Function
Hewitt EnnisKnupp (Steve Cummings, Steve Voss, Brady O’Connell, Nancy Williams)
Pension Plan (investment consultant to board)
Hamilton Lane Associates LLC (Paul Yett, Erik Hirsch)
Pension Plan (investment consultant for private equity)
Albourne America LLC (David Harmston, John Claisse)
Pension Plan (investment consultant for hedge funds)
Leading Edge Investment Advisors LLC (Clayton Jue)
Pension Plan (investment consultant for emerging managers)
BlackRock Investment Management LLC (Arslan Mian, Steve Kelly)
Pension Plan (investment consultant for private equity co-investments)
The Townsend Group, Inc. (Kevin Lynch, Rob Kochis)
Pension Plan (investment consultant – real estate)
Keith Brown, Ph.D.
Investment consultant to board



Investment Counsel
Firm Name
Lawyers
Fulbright & Jaworski LLP
D. Forrest Brumbaugh, Ed Rhyne
Jackson Walker, L.L.P.
Chuck Campbell, Rich Cardillo, Scott Cheskiewicz, Brandon Janes, David Parrish,
Sara Stinnett, Phil Svahn, Elise Green, Nicole Brennig, Andrew Solomon, Daniel
Clemons
KattenMuchinRosenman LLP
Cathleen A. Booth, Bruce E. Kosub, Lance A. Zinman, Krassimira Zourkova,
Purrington Moody Weil LLP
Seth L. Bloom, David Z. Moss, Michael Rodriguez, Tess K. Weil
Seyfarth Shaw LLP
Bob Bodansky, Shirley Curffman, Greg Sale, Elaine Tippitt, Hannah Widlus



EXHIBIT F
LIST OF PRIMARY EXECUTIVE OFFICERS OF PARKWAY AND PARKWAY PROPERTIES, INC.






 
James R. Heistand
 
President and Chief Executive Officer
 
 
David R. O’Reilly
 
Executive Vice President




M. Jayson Lipsey


Executive Vice President


Jeremy Dorsett


Executive Vice President
 
Henry F. Pratt III
 
Executive Vice President











